United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3101
                       ___________________________

                                  LaRonda Phox

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  George E. Fern Co., an Ohio corporation; International Alliance of Theatrical
                          State Employees, Local 31

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                             Submitted: May 1, 2013
                               Filed: May 6, 2013
                                [Unpublished]
                                ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
      LaRonda Phox seeks to appeal various orders entered by the district court1 that
granted summary judgment to defendant International Alliance of Theatrical Stage
Employees Local 31, denied her motions for a default judgment against defendant
George E. Fern Co. (GFC), and denied discovery motions and her motions to amend
her complaint.

       We conclude this court lacks jurisdiction over this appeal, because Phox’s
claims against defendant GFC remain pending before the district court. Thus there
is no final judgment for us to review. See 28 U.S.C. § 1291 (courts of appeals shall
have jurisdiction over appeals from all final decisions and specified interlocutory
orders); Thomas v. Basham, 931 F.2d 521, 523 (8th Cir. 1991) (jurisdictional issues
are raised sua sponte; order dismissing fewer than all claims in pending action is not
final appealable order under § 1291); see also Tenkku v. Normandy Bank, 218 F.3d
926, 927 (8th Cir. 2000) (“[p]retrial discovery orders are not immediately
appealable”); Bean v. Dormire, 10 F.3d 538, 539 (8th Cir. 1993) (district court’s
denial of default judgment is not final appealable order); Liddell v. Bd. of Educ., 693
F.2d 721, 726 (8th Cir. 1981) (order) (same for denial of motion to amend). We
therefore dismiss the appeal for lack of jurisdiction. We deny as moot Phox’s
pending motions.
                        ______________________________




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                         -2-